Citation Nr: 1757540	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO. 13-04 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 7, 2012, and in excess of 50 percent thereafter.

2. Entitlement to a compensable disability rating for rhinitis and deviated septum.

3. Entitlement to service connection for residuals of left foot fracture.

4. Entitlement to service connection for thyroid cancer, to include as due to exposure to herbicides.

5. Entitlement to service connection for a low back disability.

6. Entitlement to an initial compensable disability rating for chronic sinusitis prior to March 9, 2017, and in excess of 10 percent thereafter.

7. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012, August 2012, and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a May 2017 rating decision, the RO granted an increased 10 percent disability rating for the Veteran's chronic sinusitis, effective from March 9, 2017. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In July 2017, the Veteran provided testimony in a video conference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

FINDINGS OF FACT

1. On July 17, 2017, prior to the promulgation of a decision in the appeal, the Board received explicit and unambiguous notification from the Veteran that a withdrawal of two issues on appeal; entitlement to (1) a disability rating in excess of 30 percent for PTSD prior to December 2012, and in excess of 50 percent thereafter and (2) a compensable disability rating for rhinitis and deviated septum is requested.

2. The Veteran does not have a left foot disability that was incurred in, or otherwise related to, active duty service.

3. The Veteran's thyroid cancer was not incurred in, or otherwise related to, active duty service, to include exposure to herbicides.

4. The Veteran does not have a current diagnosis of a low back disability.

5. Prior to December 8, 2012, the Veteran's chronic sinusitis was productive of at least one incapacitating episode per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, however, was not productive of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

6. From December 9, 2012 to March 8, 2017, the Veteran's chronic sinusitis was not productive of at least one incapacitating episode per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; at least three non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

7. Since March 9, 2017, the Veteran's chronic sinusitis was not productive of at least three incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.
8. The evidence does not establish that the Veteran was precluded from obtaining and sustaining gainful employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for the issues of entitlement to a disability rating in excess of 30 percent for PTSD prior to December 2012, and in excess of 50 percent thereafter and entitlement to a compensable disability rating for rhinitis and deviated septum, have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for service connection for residuals of left foot fracture have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3. The criteria for service connection for thyroid cancer, to include as due to exposure to herbicides, have not been met. 38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4. The criteria for service connection for a low back disability have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5. The criteria for an increased 10 percent disability rating for chronic sinusitis, prior to December 8, 2012, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code (DC) 6510 (2017).

6. The criteria for a compensable disability for chronic sinusitis from December 9, 2012 to March 8, 2017, and a disability rating in excess of 10 percent since March 9, 2017, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.97, DC 6510 (2017).

7. The criteria for referral for consideration of a TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.3, 4.16, 4.25 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204. 

During the July 2017 Board video conference hearing, the Veteran indicated that he wanted to withdraw two of the issues on appeal; entitlement to a disability rating in excess of 30 percent for PTSD prior to December 2012, and in excess of 50 percent thereafter and entitlement to a compensable disability rating for rhinitis and deviated septum. The undersigned made sure that this withdrawal was explicit and unambiguous, and the Board waited until after the Veteran was sworn in to confirm that he wanted to withdrawal these two issues.

There remain no allegations of errors of fact or law for appellate consideration in regards to the issues of entitlement to a disability rating in excess of 30 percent for PTSD prior to December 2012, and in excess of 50 percent thereafter and entitlement to a compensable disability rating for rhinitis and deviated septum. Accordingly, the Board does not have jurisdiction to review these issues on appeal and these issues are now dismissed.


Service Connection Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Residuals of Left Foot Fracture

The Veteran contends that service connection for residuals of a left foot fracture is warranted because it was incurred in-service or otherwise related to service.

A July 2011 private medical record reflects that the Veteran had a replacement of the left toe in 2001; replacement of plastic joint with metal joint in the foot in 2004; and left foot surgery in 2006, 2006, and twice in 2008. The physician also noted that the Veteran injured his foot in Vietnam and has had numerous surgeries of the left foot and a lot of pain. In an October 2011 VA examination for PTSD, the Veteran reported initially breaking his toe in Vietnam and wearing heavy, tightly laced boots to treat it.

The Board finds that the preponderance of the evidence is against a finding that the Veteran has current residuals of a left foot fracture that was incurred in service or otherwise related to service. In a February 2013 statement, the Veteran contended that around August 12, 1969, he fractured his left foot when five members of his team were abandoned while attempting to retrieve a crashed UH-1 Huey helicopter from his unit with a Chinook to sling load it. The Veteran asserted that during the operation, they drew enemy fire and while standing on top of the Huey attempting to connect a sling to it, he lost his balance. He explained that when he landed on the ground he fractured his left foot and because he was under enemy fire his adrenaline allowed him to move out of the area with the rest of his team. The Veteran reported that his team was rescued the next morning and that he never sought treatment from the flight surgeon out of fear of losing flight status. He indicated that he had a set of paratrooper boots that he laced up very tightly to deal with the foot injury. The Veteran provided testimony to the same incident during the July 2017 Board video conference hearing. He added that he wore the paratrooper boots "kind of like a cast" for three months and was limited to walking to, getting into, and flying the helicopter. The Veteran contended that the socket and bones around the big toe were crushed and that he had occasional problems with the foot and began having consistent problems in the 1980's.

The Veteran has also proffered an October 2012 statement from a fellow soldier who reported the recovery of a downed helicopter and the fact that the Veteran and a few others were negligently left in their positions overnight. However, the fellow soldier does not specifically mention the Veteran falling off of the helicopter or sustaining a foot or toe injury that occurred as a result of the recovery mission. In another October 2012 statement, a different fellow soldier indicated that the Veteran was a member of a recovery team left behind over after a rescue and that the Veteran was injured after a fall from the top of the aircraft when hooking the sling load apparatus. He stated that he recalled that the Veteran had a noticeable limp for several weeks. 

The Veteran also offered statements regarding the downed Huey in February 2011 and April 2011. In February 2011, the Veteran reported that he slipped on the deck and kicked something with his foot. He also indicated that he had been taking martial arts for about eight years in 2000 (since approximately 1992) and noticed that his foot was swollen each night. In April 2011, the Veteran indicated that he started having pains in the left foot big toe joint in about 2000. He contended that after he hooked the straps to the Huey, he tried to get off the sloping roof of the Chinook as fast as possible. The Veteran explained that he moved quickly to get off the helicopter and kicked something hard with his left boot but did not realize the damage because of the adrenaline and had broken the joint of his big toe of his left foot. He indicated that he tried to confirm the incident with some of the people who were there, however these individuals were either unable to be located, did not remember the details, or would not comment due to personal reasons. The previous October 2011 statements from fellow soldiers were not the soldiers named by the Veteran as individuals present during the incident in the April 2011 statement.

A review of the Veteran's service treatment records revealed one complaint related to the left foot in service; a rash on the feet in December 1970. The physician indicated that the Veteran had a healing ulcer on the left foot. There were no other complaints, diagnosis, treatment, injury or events related to a left foot injury. Specifically, the Veteran's July 1968, March 1970, and September 1971 examinations in service and March 1972 service separation examination revealed a normal clinical evaluation for the feet. In the Reports of Medical History accompanying the examinations, the Veteran specifically denied a history of broken bones; swollen or painful joints; arthritis or rheumatism; bone, joint, or other deformity; lameness; loss of arm, leg, finger or toe; and foot trouble.

The Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604(Fed. Cir. 1996) (per curiam) (table) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

The Veteran testified during the July 2017 Board video conference hearing that post-service he started to experience foot trouble in the 1980's, however in previous February and April 2011 statements, he indicated that his foot pain began in 2000 after approximately eight years of practicing martial arts. While the Veteran has consistently reported the in-service rescue mission, the Veteran has inconsistently reported how the injury occurred and subsequent treatment. During the July 2017 hearing, the Veteran testified that he hurt his foot when fell off the helicopter. In a February 2013 statement, the Veteran testified that he broke his foot when he landed. However, in February 2011 and April 2011 statements, the Veteran asserted that he had to hurry off the helicopter and subsequently kicked something, which resulted in a broken toe. 

In a February 2013 statement, the Veteran indicated that after the rescue mission, he never went to see the flight surgeon due to fear of losing his flight status. The Veteran testified during the July 2017 hearing that his foot really hurt the day following the mission and he did seek the flight surgeon when he was back at base. He testified that one would have to work out treatment with the flight surgeon in advance to avoid being removed from the flight status. He indicated that the flight surgeon said, "Look, I can't do anything for your foot except put you in a cast or something, but then you're off flight status." The Veteran's representative testified that it was very typical for service members to not report issues at separation, report to sick call, or complain about issues including the back and feet, or even significant injuries. In an October 2011 statement, a fellow Vietnam veteran reported hearing about the recovery mission and indicated that the Veteran had a pronounced limp. However, he indicated that he did not know the Veteran well in Vietnam because their difference in rank prohibited fraternization. The fellow veteran also stated that the fact that the Veteran did not seek medical treatment was not unusual or surprising considering their era of service. While this may be the case in some circumstances, it does not hold true for the Veteran. Service treatment records indicate that the Veteran has been treated on multiple occasions while in service to include complaints of congested sinus in September 1969; flu in December 1968; a wart on the left hand in November 1969; heat rash in August 1970; and complaints of head cold, cough, running nose and/or sore throat in January 1970, May 1970, June 1970, and January 1972. Importantly, the Veteran was treated in December 1970 for rash on the feet with a healing ulcer on the left foot; however there is no note of any treatment for the claimed broken toe from the helicopter rescue mission.

The Board finds no reason to question the accuracy of what the Veteran reported in the March 1972 Report of Medical History, wherein he specifically denied a history of musculoskeletal symptoms and foot trouble. The Veteran checked "yes" to three, listed symptoms in the Report of Medical History and checked "no" to the other listed symptoms. This means that he read through each of these symptoms and checked "yes" to those he had experienced at that time. On the back of this form, he checked "yes" to whether he had been advised to undergo an operation and whether he had been a patient in a hospital and wrote what each of these "yes" answers meant. The Veteran checked "no" to whether he had ever had any illness or injury other than those already noted, which, if he had sustained a foot injury as he has alleged, the Board finds that he would have likely reported it at that time, as the incentive to avoid being removed from flight status would not have applied at that time. Additionally, on this form, when the Veteran signed the document, he certified the facts he reported. The Veteran completed this form contemporaneously with his service, which the Board finds makes this document highly probative and accurate as to what the Veteran experienced and did not experience in service. For these reasons, the Board does not find that the allegation of sustaining a broken toe in service is credible.  

In light of the aforementioned inconsistencies, the Board accords more probative value to contemporaneous medical records, to include the Veteran's in service examinations and service separation examination which reflects that the Veteran did not have any complaints of a foot injury in service other than a rash and healing ulcer on the left foot. In a September 2015 VA medical record, the physician noted chronic left foot pain stems from crush injury in Vietnam, however this is based on the Veteran's subjective report. In April 2011, the Veteran, himself, indicated that he started having pains in the left foot big toe joint in about 2000 following eight years of practicing martial arts. Medical records reflect that the Veteran's treatment for his left foot, specifically the big toe, began in 2000, nearly three decades after service separation in April 1972. Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran has current residuals of a left foot fracture that was incurred in-service or otherwise related to service.

Absent competent, credible, and probative evidence of a nexus between the Veteran's service, to include the helicopter rescue mission, the Board finds that a left foot disability was not incurred in-service and is not otherwise related to active service. See 38 U.S.C. § 5107(a) ("A claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "whether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009). Accordingly, service connection for residuals of left foot fracture is not warranted.

The preponderance of the evidence is against the claim for service connection for residuals of left foot fracture, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Thyroid Cancer

The Veteran contends that service connection for thyroid cancer is warranted because it is related to service, to include exposure to herbicides; specifically Agent Orange.

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions. 38 C.F.R. § 3.309(e). In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Nicholson, 20 Vet. App. 257 (2006). In order to establish qualifying "service in the Republic of Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

The Veteran's Certificate of Release or Discharge from Active Service (DD Form 214) specifically indicates that the Veteran served in Vietnam from July 22, 1969 to February 23, 1971. The Veteran's exposure to Agent Orange while in Vietnam is presumed. That fact notwithstanding, thyroid cancer is not a disease associated with exposure to herbicide agents subject to presumptive service connection under § 3.309(e).

Despite the above, the United Stated Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994). Therefore, the Board must not only determine whether a veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C. § 1110 and 38 C.F.R. § 3.303(d). This determination may include actual exposure to herbicides as opposed to presumed exposure.

The Veteran was provided a VA examination for thyroid cancer in June 2012. The VA examiner noted that the Veteran was diagnosed with malignant neoplasm of the thyroid in April 2011 and was also diagnosed with residual hoarseness, status-post thyroidectomy. The VA examination report and an August 2011 private medical record also reflect that a near-total thyroidectomy and a removal of neck lymph nodes were performed. The Veteran reported that the thyroid cancer was removed completely, lymph nodes were negative for cancer, and that there was no metastasis of cancer. The VA examiner noted that the Veteran reported no family history of thyroid problems, that he did not have occupational chemical exposure, and that he was exposed to Agent Orange in Vietnam.

The Veteran proffered a September 2011 letter from his private doctor who indicated that he had been treating the Veteran since June 2011 for a thyroid tumor that was removed by surgery in August 2011. Specially, the tumor was a follicular variant of papillary thyroid carcinoma (Stage I, T1N0MX). The private doctor indicated that the Veteran reported exposure to Agent Orange in service, no family history of thyroid cancer, no significant radiation exposure as a child, and no other risk factors for thyroid cancer. The private doctor stated that thyroid cancer is quite rare in men and one of the components of Agent Orange, picloram, has been shown to cause thyroid tumors in rats. He added that he was an expert in the area of thyroid cancer and conducted basic and clinical research. He indicated that he was not aware of any studies directly linking Agent Orange to thyroid cancer in veterans and stated that he believed this was due to the low overall incidence of the disease in men. The private doctor opined that based on his findings he believed that it was more than likely that the Veteran's thyroid cancer is associated with and caused by Agent Orange.

The June 2012 VA examiner opined that it is less likely as not that the condition of thyroid cancer that the Veteran had was related to his exposure to Agent Orange in service. In his rationale, the VA examiner directly addressed the September 2011 letter from the Veteran's private doctor. He indicated that the private doctor noted that there are no medical studies which directly link Agent Orange to thyroid cancer. In addition, the examiner referenced the Institute of Medicine (IOM) report, Veterans and Agent Orange: Update 2010, which did not find that there is an increased risk of thyroid cancer in veterans who were exposed to Agent Orange. He also cited to Varansai A, et al, Are Veterans Exposed to Agent Orange More Likely to get Graves' Disease? AACE 2010; Abstract 1046. He explained, in 2008 the researchers assessed the prevalence of major thyroid diagnoses in the VA electronic medical record database beginning in 1996 for veterans born between 1925 and 1953, who were treated in a VA network in upstate New York. The frequency of diagnosis of thyroid cancer, nodules, hypothyroidism, and Graves' diseases was compared in both exposed and non-exposed [to Agent Orange] populations. A total of 23,939 veterans had been classified as exposed to Agent Orange and 200,109 were not exposed. The researchers found that while the researchers found the prevalence of Graves' disease in those exposed to Agent Orange was three times that of the unexposed group, they also found that there was no difference in the prevalence of thyroid cancer or nodules between those exposed and not exposed. The examiner added that Graves' disease is a condition that is not related to thyroid cancer and regardless the Veteran did not have Graves' disease only thyroid cancer. Also, he stated that in an interview, the author of the study reported "there's no real mechanism as to why [Agent Orange] should cause a high prevalence of cancer."

The examiner also directly addressed the private doctor's statement that the chemical picloram has been shown to cause thyroid tumors in rats. It should be noted that the private doctor did not provide a citation to this research. The VA examiner stated that it is well established that cancer risk in animals does not always extrapolate to cancer risk in humans and cited to Toxicity Tests In Animals: Extrapolating To Human Risks. Environmental Health Perspectives 101:396-401, which stated, "an overall evaluation of human cancer hazard on the basis of animal carcinogenicity data could be downgraded by strong evidence that the mechanism responsible for tumor growth in experimental animals is not relevant to humans." 

The examiner added, John Caldwell at St. Mary's Hospital Medical School in London had stated that interspecies differences in metabolism may be the single most complicating factor in using animal toxicity data to identify human hazards. The examiner added that in 1992, Caldwell evaluated earlier research on the liver to toxicity of the food flavoring agent cinnamyl anthranilate, which had been used since the mid-1930s, and was identified in 1980 as a potent liver carcinogen in mice. The examiner noted that more detailed subsequent testing showed significant differences in carcinogenic effects between mice and rats, however, and even more differences in metabolism when volunteer human subjects were used and that, eventually, a ban against cinnamyl anthranilate use was lifted because the animal-to-human interpretation was found to be unreliable.

Therefore, the examiner concluded that just because picloram has been shown to cause tumors in rats, it does not mean that it can necessarily be extrapolated that picloram causes thyroid cancer in humans. He also noted that Agent Orange is an herbicide which is a mixture of the n-butyl esters of 2,4-dichlorophenoxyacetic acid (2,4-D) and 2,4,5-trichiorophenoxyacetic acid (2,4,5-T). A toxic byproduct contaminant of the manufacturing process for 2,4,5-T is 2,3, 7,8-tetrachlorodibenzo-para-dioxin (TCDD), commonly referred to as dioxin. The examiner added that the chemical picloram, mentioned in the private doctor's letter, is not a component of Agent Orange, but of a different herbicide, known as Agent White.
During the July 2017 video conference hearing, the Veteran acknowledged that thyroid cancer is not a presumptive condition to Agent Orange exposure. He indicated that there are two nexus letters in his claims file; one which linked it to radiation and the other to Agent Orange. The Veteran testified that his doctor initially thought that thyroid cancer was related to Agent Orange and therefore wrote a letter stating this. However, he added, when he went to his previous service officer representative, he was told "Oh, no, no, no, you can't say that. (Inaudible) has nothing to do with Agent Orange; it has to do with your radiation exposure." The Veteran explained to this representative that he also had radiation exposure but it was only 30 days and was told "no, no, no (inaudible) your doctor." The Veteran explained that it was this point he requested an opinion letter from his doctor linking his thyroid cancer to radiation. The Veteran had withdrawn his contention that thyroid cancer is related to radiation exposure in a March 2012 statement. The Veteran submitted a January 2013 letter from his private doctor in which the doctor opined that there was a "reasonably [sic] probability" that the Veteran's radiation could be linked to his thyroid cancer. Following the hearing, the Veteran submitted another letter in support of his contention that thyroid cancer is related to Agent Orange exposure from the same medical practice in August 2017. This letter, while dated in August 2017, is essentially the same as the letter submitted in September 2011 discussed above.

After reviewing the medical opinions of record, the Board accords more probative value to the opinion of the June 2012 VA examiner over the September 2011 and August 2017 letters from the Veteran's private doctor. The VA examiner opined that the Veteran's thyroid cancer was less likely than not (less than 50 percent probability) related to his exposure to Agent Orange in service. The June 2012 VA examination report provides competent and probative evidence that weighs against the Veteran's claim because the examiner reviewed the claims file, interviewed the Veteran, performed an examination, and provided a medical opinion supported by well-reasoned rationale, which included a discussion of relevant medical studies Specifically, the examiner addressed the September 2011 letter from the Veteran's private doctor. He provided citations to medical studies in support of his opinion and discussed the chemical picloram and the fact that it is not a component of Agent Orange. In addition, the September 2011 private doctor did not provide a citation in support of his contention that picloram has been shown to cause thyroid tumors in rats and indicated that he was not aware of any studies directly linking Agent Orange to thyroid cancer in veterans. The Board has noted the Veteran's private doctor willingness in January 2013 to provide an opinion letter in support of the relationship between the Veteran's radiation exposure and thyroid cancer when requested by the Veteran as indicated in July 2017 testimony by the Veteran. The Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden, 125 F.3d 1447; Caluza, 7 Vet. App. at 511-512.

Furthermore, the Veteran has not asserted that his thyroid cancer was incurred in service. A review of the Veteran's service treatment records are absent for any symptoms or treatment related to thyroid conditions. The Veteran's March 1972 separation examination reflects a normal clinical evaluation for bodily systems including sinuses; mouth and throat; and endocrine system. The Veteran also denied any treatment for thyroid disease in a June 1971 medical history and dental x-ray file envelope.

Absent competent, credible, and probative evidence of a nexus between the Veteran's service, to include exposure to herbicides (Agent Orange), the Board finds that his thyroid cancer was not incurred in-service and is not otherwise related to active service. See 38 U.S.C. § 5107(a); Skoczen, 564 F.3d at 1323-29; Fagan, 573 F.3d at 1286. Accordingly, service connection for thyroid cancer is not warranted.

The preponderance of the evidence is against the claim of service connection for thyroid cancer, to include as due to exposure to herbicides, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 55.

Low Back Disability

The Veteran asserts that service connection for a low back disability is warranted because it was incurred in-service or otherwise related to service.
In a February 2013 notice of disagreement, the Veteran asserted that around May 1968, he was climbing up the side of a helicopter, particularly one of the three utilized by General Eisenhower and his family. The Veteran indicated that he was over ten feet high when he lost his grip on the blades of the helicopter and fell backward landing on his back. He asserted that initially he could not feel anything from the waist down and was very frightened. He reported that he went to the flight surgeon and was told that he most likely had two broken ribs and hurt his spine. He added that he was wrapped but no x-rays were performed or the flight surgeon would have had to take him off flight status. The Veteran also reported that he had a cyst developing constantly in the back area. The Veteran also testified at the July 2017 hearing to falling off the helicopter.

After a careful review of the evidence of record, the Board finds the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of low back disability; therefore, service connection for a low back disability is not warranted. For example, a July 2015 VA medical record reflects that there was a "huge" cyst on the Veteran's back which caused his pain and weakness. The medical professional stated that normally they would tap the cyst but it was too large so it mandated surgery. A November 2015 VA medical record indicates that the Veteran has chronic low back pain. In a July 2016 VA medical record, the Veteran reported increased back pain which he attributed primarily to the cyst on his spine, which was not related to service. The Veteran has not perfected an appeal for the previously-denied claim for entitlement to service connection for broken ribs with recurrent back cyst.

A review of the Veteran's service treatment records revealed no complaints, diagnosis, treatment, injury or events related to a low back injury. Specifically, the Veteran's July 1968, March 1970, and September 1971 examinations in service and March 1972 service separation examination revealed a normal clinical evaluation for the lower extremities and spine and other musculoskeletal systems. In the Reports of Medical History accompanying the examinations, the Veteran also denied broken bones; swollen or painful joints; arthritis or rheumatism; bone, joint, or other deformity; lameness; and recurrent back pain.

The Board finds the Veteran to be competent and credible in reporting observable symptomatology including pain as discussed. See Layno, 6 Vet. App. 223, 225; Barr, 21 Vet. App. at 311. However, lay assertions do not constitute a competent clinical diagnosis of an existing back disability. See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). The Veteran's lay assertions cannot constitute competent medical evidence in support of a current diagnosis. Further, symptoms such as pain alone are not disabilities in the absence of an underlying disease or injury for VA disability compensation purposes. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). While the Veteran currently has chronic lower back pain, in the absence of a current diagnosis for a low back disability, service connection cannot be established. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The preponderance of the evidence is against the claim of service connection for a low back disability, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Increased Rating - Chronic Sinusitis

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2017). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2017).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

Chronic sinusitis is rated under DC 6510. All sinusitis are rated under the General Rating Formula for Sinusitis (General Rating Formula) which provides for a zero percent or noncompensable rating when detected by x-ray only; a 10 percent rating on evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and a 30 percent rating is assigned on evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A maximum rating of 50 percent is warranted following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 38 C.F.R. § 4.97, DC 6510.

The Veteran contends that his chronic sinusitis warrants a compensable initial rating prior to March 9, 2017, and should be rated higher than the currently-assigned disability rating of 10 percent under 38 C.F.R. § 4.97, DC 6510.

Prior to December 9, 2012

In a March 2012 notice of disagreement, the Veteran contended that his sinusitis required several episodes of antibiotics. In a February 2013 substantive appeal (VA Form 9), the Veteran asserted that he has at least four to six episodes of sinusitis per year and sought treatment and was prescribed antibiotics for two to three of them. During the July 2017 video conference hearing, the Veteran testified that the number of incapacitating episodes of sinusitis was not properly reflected in VA examinations. The Board notes that an incapacitating episode of sinusitis means one that requires prescribed bed rest and treatment by a physician. See Note to 38 C.F.R. § 4.97, DC 6510.

The Veteran was afforded a VA examination in October 2011. The examiner indicated that the Veteran had one non-incapacitating episode of sinusitis characterized by headaches, pain, and purulent discharge or crusting and one incapacitating episode of sinusitis requiring prolonged (four to six weeks) antibiotic treatment in the 12 months preceding the examination. The examination report reflects that the Veteran did not have sinus surgery. An addendum VA opinion was made in June 2012 regarding the impact of the Veteran's chronic sinusitis on employability. The examiner opined that the Veteran was fully employable concerning the chronic sinusitis condition. He also indicated that due to the complication of headaches, the Veteran could miss up to 20 days per year from work. The Board finds the latter statement of minimal probative value as it uses language such as "could" and "up to" which does not define a specific number less than 20. See generally Polovick v. Shinseki, 23 Vet. App. 48. 54 (2009)(a medical opinion is speculative when it uses equivocal language such as "may well be," "could," or "might"). One incapacitating episode per year of sinusitis requiring prolonged (four to six weeks) antibiotic treatment demonstrated during the October 2011 VA examination warrants a 10 percent disability rating under DC 6510. The preponderance of the evidence is against a finding of three or more incapacitating episodes or more than six non-incapacitating episodes per year of sinusitis for the appeal period prior to December 8, 2012 and therefore a 30 percent rating is not warranted during this time period. 

December 9, 2012 to March 8, 2017

The record does not show that the Veteran had at least one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting from December 9, 2012 to March 8, 2017. Specifically, in a December 2012 VA examination report, the examiner indicated that the Veteran had one non-incapacitating episode of sinusitis characterized by headaches, pain, and purulent discharge or crusting but did not have incapacitating episodes of sinusitis requiring prolonged (four to six weeks) of antibiotics treatment in the 12 months preceding the examination. The preponderance of the evidence is against a finding of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting thus a 10 percent rating is not warranted for the appeal period of from December 9, 2012 to March 8, 2017. A noncompensable or zero percent rating, and no higher, under DC 6510 is warranted for the appeal period from December 9, 2012 to March 8, 2017, for sinusitis detected by x-ray only.

From March 9, 2017

The preponderance of the evidence is against a finding of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting thus a 30 percent rating is not warranted for the appeal period since March 9, 2017. The Veteran was afforded a VA examination in March 2017. The examiner indicated that the Veteran had three non-incapacitating episode of sinusitis characterized by headaches, pain, and purulent discharge or crusting but did not have any incapacitating episodes of sinusitis requiring prolonged (four to six weeks) antibiotic treatment in the 12 months preceding the examination. The examiner noted that the Veteran did not have chronic osteomyelitis following radical sinus surgery or have repeated sinus related surgical procedures performed.

Three or more non-incapacitating episode per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting during the March 2017 VA examination warrants a 10 percent disability rating under DC 6510. A 30 percent rating is not warranted unless the Veteran had three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. Therefore, the Veteran's chronic sinusitis warrants a 10 percent disability rating under DC 6510, and no higher, since March 9, 2017.

In sum, affording the Veteran the benefit of the doubt, an increased initial 10 percent rating, but no higher, for one incapacitating episode per year of sinusitis requiring prolonged antibiotic treatment chronic sinusitis is warranted prior to December 8, 2012. However, the preponderance of the evidence is against a finding that the Veteran had at least one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting from December 9, 2012 to March 8, 2017; or three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting since March 9, 2017, as there are no medical records in support of such assertions; to this extent the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 49.


TDIU

The Veteran filed an informal claim for TDIU on April 20, 2011 and a formal claim for TDIU on August 28, 2012. The Veteran contends that a TDIU is warranted based on service-connected disabilities of PTSD, thyroid cancer, and residuals of foot fracture, which he alleges prevent him from securing or following any substantially gainful occupation. On his formal application, he indicated he last worked full-time in October 2007 as a senior project manager at the Internal Revenue (IRS) and had four years of college education.

TDIU may be assigned when the schedular rating is less than 100 percent and disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. If unemployability is claimed as a result of only one service-connected disability, it must be rated at 60 percent or more. If it is a result of two or more disabilities, at least one disability must be rated at 40 percent or more, with at least another sufficient disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.341(a), 4.16(a).

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2017). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The level of education, special training, and previous work experience may be considered as part of a TDIU claim. Age or impairment(s) caused by nonservice-connected disabilities may not be considered when determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran is in receipt of compensation for PTSD at 50 percent disabling; bilateral tinnitus at 10 percent disabling; chronic sinusitis at 10 percent disabling; bilateral hearing loss at a noncompensable rating; and rhinitis and deviated nasal septum at a noncompensable rating. The combined rating for these disabilities is 60 percent. See 38 C.F.R. § 4.25 Table I. Thus, the Veteran's service-connected disabilities do not meet the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. It must still be determined whether his service-connected disabilities precluded him from engaging in substantially gainful employment on an extraschedular at any point of the appeal period. 38 C.F.R. § 4.16(b).

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b). Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b). 

In order to grant a TDIU on an extraschedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the claimant in a different position than other veterans having the same compensation rating. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. 361 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). It is clear that the claimant need not be a total "basket case" before it may be found that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. Id.

However, service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad, 5 Vet. App. at 529. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 4.3.

As the Board itself cannot assign an extraschedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of Compensation and Pension Service for an extraschedular TDIU evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record. 38 C.F.R. § 4.16(b); See also Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.

In consideration of all the lay and medical evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran was unable to secure and follow substantially gainful employment due to his service-connected disabilities alone at any point of the appeal period. 

In an April 2011 statement, the Veteran contended his lower back pain, sciatic pain, and foot pain contributed to his early retirement from the US Navy Reserves and the IR, which was why he quit two subsequent part-time jobs. 

The Veteran also proffered a June 2012 statement from his wife. She stated that the Veteran's compulsive behavior, anxiety, damaged vocal chords (from thyroid cancer surgery), and chronic foot pain have prevented him from going back to work or doing volunteer work that requires prolonged standing, sitting, or interaction with the public. She reported that the Veteran retired in 2007 due to his chronic pain and inability to sleep and that he tried hard to be fully employed but the same issues kept him from working.

In the Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), he indicated that posttraumatic stress disorder, thyroid cancer, and residuals of left foot fracture are the service-connected disabilities that prevented him from securing or following substantially gainful occupation. He indicated that due to PTSD, he is unable to deal with stress; due to thyroid cancer, he lacks full voice functionality from thyroid removal operation; and that due to residuals of left foot fracture, he has chronic pain that reduces his ability to sit or stand for extended periods.

During the July 2017 Board video conference hearing, the Veteran testified that he had to retire in 2007 because of physical issues. The Veteran indicated that his foot and back disabilities and PTSD are the reasons he had to quit his temporary forest ranger job.

In a July 2012 VA medical opinion, the VA examiner opined that the Veteran was fully employable concerning the chronic sinusitis condition and that due to complication of headaches, he could miss up to 20 days per year from work. The VA examiner noted in the December 2012 VA examination report for sinusitis and rhinitis that the Veteran was able to work as a park ranger with accommodation of antihistamine medication prior to working or wearing a mask during high-allergen or irritant times. Following a VA examination for the Veteran's chronic sinusitis in March 2017, the VA examiner indicated that the disability had no impact on his ability to work. 

In a May 2012 VA medical opinion, the VA examiner opined that due to PTSD and related mood disorder alone, the Veteran retained the cognitive and emotional capacity to perform routine tasks, but will do best in a setting in which he has limited contact with the public and loose supervision. The examiner added that the Veteran has a history of irritable temper which would make it difficult for him to work closely with others however was able to sustain very responsible work positions for many years prior to physical deterioration. 

In the December 2012 VA examination report for PTSD, the VA examiner opined that from a psychiatric standpoint, the Veteran retains cognitive, emotional, and behavioral capacity to engage in at least simple tasks in a loosely supervised environment. She added that his symptoms of PTSD and mood disorder did not prevent him from maintaining employment during his working years and he has been able to hold part-time employment over the past few years. Further, the examiner stated the Veteran's irritability and anger would suggest that he would work best in an environment where he could perform tasks by himself or with very few people and win which exposure to the public is minimized or absent. The March 2017 VA examiner for PTSD indicated that the Veteran did not experience a significant worsening in his PTSD since the last examination in December 2012, although he does have periods of worsening during times of stress. The VA examiner indicated that the Veteran's thought processes and communications are not impaired and that he is capable of managing funds for VA purposes. 

The Board has considered the evidence of record, including opinions of VA examiners, the Veteran's lay statements, a statement from his wife and the medical evidence available. The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

The Board finds that the preponderance of the evidence is against a finding that the Veteran is rendered unemployable due solely to service-connected disabilities. The VA examiners' medical opinions are based on a comprehensive review of the Veteran's medical history and current complaints. The Board acknowledges the Veteran's contentions that his service-connected PTSD and residuals of thyroid cancer, residuals of left foot fracture, and a back disability render him unemployable. The Board notes that the Veteran is not in receipt of service connection for residuals of thyroid cancer, residuals of left foot fracture, and a back disability. For TDIU purposes, the Veteran must be rendered unemployable solely due to service-connected disabilities regardless of their individual and combined percentages. Hatlestad. 5 Vet. App. at 529. The competent and probative medical evidence of record does not support a finding of unemployability due solely to service-connected PTSD. The Veteran and his wife have attributed his claimed unemployability to non-service-connected conditions other than PTSD, such as sciatic pain, lower back disability, residuals of foot fracture, and residuals of thyroid cancer (loss of voice after surgery). Thus, even his own allegation does not support a TDIU rating for his service-connected PTSD or other service-connected disabilities.

Accordingly, the Board finds that referral to the Director of Compensation Service for extraschedular consideration of entitlement to a TDIU is not warranted. The benefit-of-the-doubt doctrine is not for application. 38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.



ORDER

The appeal on the issue of entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder prior to December 2012, and in excess of 50 percent thereafter, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to a compensable disability rating for rhinitis and deviated septum has been withdrawn and is dismissed.

Entitlement to service connection for residuals of left foot fracture is denied.

Entitlement to service connection for thyroid cancer, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for a low back disability is denied.

An increased initial 10 percent disability rating for chronic sinusitis is granted, but no higher, prior to December 8, 2012, subject to the laws and regulations governing the award of monetary benefits. 

A compensable disability rating for chronic sinusitis from December 9, 2012 to March 8, 2017, and a disability rating in excess of 10 percent thereafter, is denied.

Referral for entitlement to an extraschedular TDIU rating for service-connected disabilities is not warranted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


